ATTORNEY GENERAL OF TEXAS
                                            GREG        ABBOTT




                                                   April 1,2011



The Honorable Vince Ryan                                   Opinion No. GA-0854
Harris County Attorney
10 19 Congress, 15th Floor                                 Re: Authority of the Harris County Department of
Houston, Texas 77002                                       Education to operate an on-site health clinic for its
                                                           employees (RQ-0928-GA)

Dear Mr. Ryan:

        On behalf of the Harris County Department of Education (the "Department"), you ask
whether a school district may "provide an on-site health clinic to its employees" without violating
Education Code subsection 22.004(i).1 At the outset, we note that you limit your request to section
22.004. As a result, we constrain our analysis to the Department's compliance with that section and
do not evaluate whether the Department has general authority to operate an on-site clinic.

       Education Code subsection 22.004(a) provides that school districts "shall participate in the
uniform group coverage program established under Chapter 1579, Insurance Code." TEX. EDUC.
CODE ANN. § 22.004(a) (West Supp. 2010). You tell us that pursuant to this provision, the
Department participates in the Teacher Retirement System's ("TRS") health benefit programs. See
Request Letter, supra note 1, at 1-2. Education Code subsection 22.004(i) provides:

                  Notwithstanding any other provision of this section, a district
                  participating in the uniform group coverage program established
                  under Chapter 1579, Insurance Code, may not make group health
                  coverage available to its employees under this section after the date
                  on which the program of coverages under Chapter 1579, Insurance
                  Code, is implemented.

TEX. EDUC. CODE ANN. § 22.004(i) (West Supp. 2010). You explain that in addition to participating
in the TRS program, the Department "desires to offer an on-site health clinic to its employees,"
which "would be an optional, available service for employees to use if they so desire." Id. at 2. The



         'Letter from Honorable Vince Ryan, Harris County Attorney, to Honorable Greg Abbott, Attorney General of
Texas at 1 (Oct. 26, 2010) (on file with the Opinion Committee, also available at http://www.texasattorneygeneral.gov)
[hereinafter Request Letter].
The Honorable Vince Ryan - Page 2                (GA-0854)



Department "does not intend for its health clinic to replace or circumvent the TRS health coverage
program but rather, merely supplement employees' available healthcare options." Id. You ask
whether the District may operate the on-site health clinic without violating subsection 22.004(i).
Request Letter, supra note 1, at 1. Your question requires us to determine whether the on-site health
clinic would be considered "group health coverage" under the statute.

        The phrase "group health coverage" is not defined in the Education Code. When a word is
not defined by statute, we look to its plain meaning, beginning with the commonly understood
definition. See Fitzgerald v. Advanced Spine Fixation Sys., Inc., 996 S.W.2d 864,865 (Tex. 1999).
The common understanding of "coverage" is the "inclusion of a risk under an insurance policy."
BLACK'S LAW DICTIONARY 422 (9th ed. 2009); see also AMERICAN HERITAGE COLLEGE
DICTIONARY 329 (4th ed. 2002) (defining "coverage" to mean "inclusion in an insurance policy").
It does not include the separate operation of a clinic. The clinic, as you describe it, would provide
direct care to employees. Such a clinic would provide healthcare itself, not healthcare coverage. As
you describe it, the clinic would "supplement employees' available healthcare options," which is
distinct from supplemental healthcare insurance coverage. Request Letter, supra note I, at 2. Based
on the facts described in the letter, the operation of an on-site clinic that provides optional health care
services to employees does not meet the definition of group health coverage under subsection
22.004(i).
The Honorable Vince Ryan - Page 3             (GA-08S4)



                                       SUMMARY

                        By operating an on-site healthcare clinic, the Harris County
               Department of Education does not propose to offer healthcare
               insurance, but rather it proposes to provide optional healthcare
               services to its employees, Offering direct healthcare services does not
               implicate Education Code subsection 22.004(i), which prohibits
               districts from offering group healthcare coverage.




DANIEL T. HODGE
First Assistant Attorney General

DAVID J. SCHENCK
Deputy Attorney General for Legal Counsel

JASON BOATRIGHT
Chair, Opinion Committee

Virginia K. Hoelscher
Assistant Attorney General, Opinion Committee